Battle, J. Joe L. Green brought an action against the Planters’ Mutual Insurance Association to recover the sum of $1,500 on a policy of insurance executed to him by the association on the 16th day of February, 1900. The property insured was a stock of goods, wares and merchandise and a storehouse. The defendant admitted the execution of the policy, but denied that it was liable thereon, because it contained the following clause: “This entire policy, unless otherwise provided by agreement indorsed thereon or added hereto, shall be void if the insured now has or shall hereafter make or procure any other contract of insurance, whether valid or not, on property covered in whole or in part by this policy;” and because the plaintiff, after the execution of the policy procured other insurance upon the stock of goods, wares and merhandise, in the sum of $1,000, without its knowledge or consent. The plaintiff recovered judgment, and the defendant appealed. The policy sued on contains said clause. After its execution appellee procured other and additional insurance for $1,000 on the stock of goods, wares and merchandise. Before doing so he wrote a letter to appellant, saying that he intended to procure additional insurance. The letter was properly stamped and mailed, and it was never returned. The presumption, in the absence of evidence to the contrary, is that it was received. Oregon Steamship Co. v. Otis, 100 N. Y. 451. But this presumption may be rebutted. The uncontradicted and unimpeached, evidence in this case shows that''the letter was not received by the appellant. There was no evidence that appellant consented to the additional insurance. The policy was voided by the additional insurance. Reversed, and remanded for new trial.